Exhibit 10.1


THIS AMENDED AND RESTATED ASSET MANAGEMENT AGREEMENT (the “Agreement”), dated as
of November 9, 2017, is entered into by and between NORTHSTAR REALTY EUROPE
CORP., a Maryland corporation (“NRE”), and CNI NRE ADVISORS, LLC, a Delaware
limited liability company (“Asset Manager”). Each capitalized term used in this
Agreement shall have the meaning ascribed to such term in Schedule A.


RECITALS
WHEREAS, NRE and Asset Manager entered into an Asset Management Agreement, dated
October 31, 2015 (the “Original Agreement”), pursuant to which Asset Manager
agreed to perform certain management services identified in the Original
Agreement, on behalf of, and subject to the supervision of, the board of
directors of NRE, in exchange for the compensation set forth therein;
WHEREAS, On March 23, 2017, the Board of Directors (defined below) established a
Strategic Review Committee (“SRC”) consisting solely of independent directors of
NRE to, among other things, review, evaluate, negotiate and approve any
modifications or amendments to the Original Agreement, with the assistance of
financial and legal advisors engaged by the SRC.
WHEREAS, with the assistance of its financial and legal advisors, the SRC
negotiated with the parent company of the Asset Manager amendments to the
Original Agreement;
WHEREAS, NRE (with the approval of the SRC) and Asset Manager desire to amend
and restate the Original Agreement in its entirety as set forth herein.
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereby
agree to amend and restate the Original Agreement as follows effective as of the
Effective Date and abide by the terms of the Original Agreement until such
Effective Date:
1.Duties of Asset Manager.
(a)    NRE hereby reappoints Asset Manager as of the Effective Date to act as
its asset manager and attorney-in-fact under the terms of this Agreement. Asset
Manager shall provide, either directly or through its Affiliates (“Affiliated
Entities”) or, to the extent permitted under this Agreement through third
parties, acquisition, disposition, financing, portfolio management, property
management, construction, development, stockholder services, communication,
offering, corporate governance, overhead and other administrative services, such
as accounting and investor relations, to NRE and its subsidiaries and other
similar services as may be agreed to from time to time by the parties in writing
(the services to be provided, collectively referred to as the “Services”),
including those described on Exhibit A annexed hereto, subject to, in all cases
and in every respect, the supervision and management of the board of directors
of NRE (the “Board of Directors”) for the period and upon the terms herein set
forth, and, without limitation, in accordance with (i) the investment
objectives, policies and restrictions from time to time set forth by the Board
of Directors and (ii) all applicable federal, state and local laws, rules and
regulations. Asset Manager shall perform the Services during the term and
subject to the provisions of this Agreement,







--------------------------------------------------------------------------------




either directly or by engaging Affiliated Entities, including but not limited to
United States-based Affiliates. Notwithstanding anything to the contrary
contained herein, Asset Manager may not delegate to an unaffiliated third party
the responsibility for providing any Services without the prior consent of the
Board of Directors, not to be unreasonably withheld; provided that consent shall
not be required for the Asset Manager to hire third parties to perform the
services expressly reimbursable pursuant to Section 3(a). Asset Manager shall be
responsible for overseeing the Services which it is permitted to delegate
hereunder. The parties understand and agree that it is anticipated that NRE may,
in its discretion, enter into joint venture and partnership arrangements with
third parties pursuant to which the joint venturer or partner would perform
various Services to NRE or the joint venture or partnership and receive certain
fees in connection therewith, with any such arrangements being consented to by
Asset Manager, in its sole discretion.
(b)    Asset Manager hereby accepts such appointment and agrees, during the term
hereof, to render the Services described herein for the compensation provided
herein.
(c)    Asset Manager shall for all purposes herein be deemed to be an
independent contractor and, except as expressly authorized herein or expressly
provided for in investment guidelines approved by the Board of Directors or
otherwise approved by the Board of Directors, Asset Manager shall have no
authority to act for or represent NRE or any subsidiary in any way or otherwise
be deemed an agent of NRE or any subsidiary.
(d)    Asset Manager shall keep and preserve for the period required by NRE
(unless otherwise required or appropriate under applicable law, rule or
regulation) any books and records relevant to the provision of its Services to
NRE; shall maintain all books and records with respect to NRE’s and any
subsidiary’s transactions; and shall render to NRE such periodic and special
reports as NRE may reasonably request. Asset Manager agrees that all records
that it maintains for NRE and any subsidiary are the property of NRE and/or such
subsidiary and will surrender promptly to NRE any such records upon NRE’s
request, provided that Asset Manager may retain a copy of such records.
2.    Devotion of Time; Additional Activities.
(a)    Asset Manager and its Affiliated Entities may in their sole discretion
contract with or be engaged by other parties to provide the same or
substantially similar services as set forth herein without notice to or consent
of NRE.
(b)    Asset Manager and its Affiliated Entities will provide NRE with
appropriate personnel and will provide NRE with executive management team
members upon request. Neither Asset Manager nor any of its Affiliated Entities
is obligated to dedicate any of its personnel exclusively to NRE, nor is Asset
Manager or any of its Affiliated Entities or any of their personnel obligated to
dedicate any specific portion of its or their time to NRE.


2



--------------------------------------------------------------------------------




3.    Payment and Reimbursement of Costs and Expenses.
(a)     In addition to the compensation paid to Asset Manager pursuant to
Section 4 below, NRE shall pay for all of its own direct, out-of-pocket costs
and expenses as a standalone company. Internalized Services Costs are not
intended to be considered costs and expenses that are covered in this Section
3(a). Subject to the last paragraph of this Section 3(a) and the provisions of
Section 3(b), Section 3(c) and Section 3(d) below, NRE shall pay or, if
applicable, reimburse Asset Manager or its Affiliated Entities, and retain all
responsibility for direct, out-of-pocket costs and expenses of NRE as a
standalone company incurred by or on behalf of NRE and its subsidiaries, all of
which shall be reasonable, customary and documented (even if paid or incurred by
Asset Manager or its Affiliated Entities) including, among other things:
(i) costs and expenses of maintaining the organization and corporate governance
of NRE;
(ii) legal, auditing, accounting, underwriting, brokerage, listing, reporting,
registration and other fees and expenses, and printing, engraving and other
expenses and taxes incurred in connection with the issuance, distribution,
transfer, trading, registration and listing of NRE’s securities on any
securities exchange, including transfer agent’s, registrar’s and indenture
trustee’s fees and charges;
(iii) fees, costs and expenses relating to capital raising or other financing
arrangements, corporate govenernance and structuring matters;
(iv) fees, costs and expenses paid to, and travel and other expenses paid to or
on behalf of, directors of NRE (other than directors of NRE who are also
officers or employees of the Asset Manager or any of its Affiliated Entities);
(v)     fees, costs and expenses of third party vendors, including lawyers,
accountants, financial advisors, consultants and advisors, retained by the
directors of NRE (other than directors of NRE who are also officers or employees
of the Asset Manager or any of its Affiliated Entities) in connection with their
service as directors of NRE;
(vi)     costs and expenses of obtaining and maintaining director liability
insurance;
(vii)     costs and expenses connected with payments of dividends or interest to
holders of securities of NRE;
(viii)     legal, accounting, and other fees and expenses costs and expenses of
preparing and filing NRE’s reports or other documents required by the SEC or any
other securities regulator or any other cost and expense of compliance with
federal, state or foreign securities laws, rules and regulations and rules and
regulations of self-regulatory organizations;


3



--------------------------------------------------------------------------------




(ix)     costs and expenses of preparing and filing reports or other documents
required by the SEC or any other regulator or any other cost and expense of
compliance with federal, state or foreign securities laws, or any other
applicable law, rule or regulation;
(x)     costs and expenses of any of NRE’s reports, proxy statements or other
communications to holders of securities of NRE, including printing costs and
expenses;
(xi)    fees and expenses of NRE’s auditors;
(xii) costs and expenses associated with the establishment and maintenance of
any of NRE’s credit facilities, other financing arrangements, or other
indebtedness of NRE, including expenses reasonably necessary to establish any
hedge with respect to such facilities, arrangements or indebtedness;
(xiii) federal, state, local and foreign taxes on income of NRE and its
subsidiaries and taxes and assessments on the Real Estate Assets and personal
property, if any, of NRE and its subsidiaries;
(xiv) costs and expenses of obtaining and maintaining insurance for the Real
Estate Assets and personal property, if any, of NRE and its subsidiaries;
(xv) expenses directly connected with the investigation, acquisition,
disposition or ownership of Real Estate Assets, joint ventures or other property
(including third party property diligence costs, appraisal reporting, the costs
of foreclosure, insurance premiums, legal services, brokerage and sales
commissions, maintenance, repair, improvement and local management of property);
and
(xvi) all other costs, fees and expenses incurred with the consent of the Board
of Directors (including a majority of the Independent Directors), not to be
unreasonably withheld.
Except as expressly set forth in Section 3(b), Section 3(c) and Section 3(d)
below, NRE shall not be obligated to pay, or reimburse the Asset Manager or its
Affiliated Entities for: (a) the Asset Manager’s or its Affiliated Entities’
general overhead, including the costs and expenses relating to salaries, wages,
bonuses, personal insurance, payroll taxes, employee benefits or separate
professional indemnity insurance policies, (b) fees paid to, and travel and
other expenses paid to or on behalf of, directors, officers and employees of
Asset Manager or any of its Affiliated Entities; (c) rent, telephone, utilities,
office furniture, equipment and machinery and other office expenses of Asset
Manager or any of its Affiliated Entities, or (d) any fees, costs or expenses
relating to the organization and operation of the Asset Manager (or any of its
Affiliated Entities).
(b)    In addition to the direct out-of-pocket NRE costs and expenses described
in Section 3(a) above, for each calendar quarter beginning on or after the
Effective Date, NRE shall reimburse Asset Manager for all Internalized Services
Costs incurred by the Asset


4



--------------------------------------------------------------------------------




Manager and its Affiliated Entities during such quarter, up to an amount not to
exceed the following amount determined based on the Gross Asset Value as of the
end of the calendar quarter ended immediately prior to such quarter (the “Cap”).
Gross Asset Value
Cap
If less than or equal to $2.5 billion
o    0.0375% times the Gross Asset Value
If greater than $2.5 billion but less than or equal to $5 billion
o    0.0375% times $2.5 billion, plus
o    0.0313% times (Gross Asset Value minus $2.5 billion)
If greater than $5 billion
o    0.0375% times $2.5 billion, plus
o    0.0313% times $2.5 billion, plus
o    0.025% times (Gross Asset Value minus $5 billion)



If Asset Manager’s actual Internalized Services Costs for any quarter during any
calendar year exceeds the amount that is permitted to be reimbursed to the Asset
Manager under the Cap for such quarter (the cumulative excess amount, if any, in
respect of each quarter during such calendar year being referred to as the
“Quarterly Cap Excess Amount”), NRE shall also reimburse Asset Manager for an
amount (the “Annual Adjustment Amount”), not to exceed the lesser of the
Quarterly Cap Excess Amount and the Quarterly Cap Shortfall Amount (as herein
defined). For this purpose, the “Quarterly Cap Shortfall Amount” shall equal the
sum of the amounts, if any, determined for each quarter solely during such
calendar year by which Internalized Services Costs in respect of such quarter is
less than the Cap in place for such quarter. If the Agreement expires or is
terminated other than on December 31 of any year, the Annual Adjustment Amount
in respect of the final calendar year in which this Agreement is in effect shall
be calculated through the end of the last full calendar quarter ending prior to
such expiration or termination.
(c)    For each year beginning on or after the Effective Date, the Compensation
Committee of the Board of Directors of NRE (the “NRE Compensation Committee”)
shall, in its sole discretion, determine the aggregate amount, type and the
terms of an equity compensation pool (which may include shares of NRE restricted
stock, restricted stock units (“RSUs”), long-term incentive plan (“LTIP”) units
or other applicable forms of equity or other stock-based awards in NRE) to be
allocated among members of management of NRE and other employees of Asset
Manager and its Affiliated Entities (with respect to each year, the “Annual
Equity Compensation Pool”). Asset Manager shall have discretion to allocate the
Annual Equity Compensation Pool for each year among the members of management of
NRE and other employees of Asset Manager and its Affiliated Entities.
(d)    Nothing in this Agreement shall limit, restrict or supersede NRE’s
obligations under the Reimbursement Agreement, dated as of June 30, 2017,
between the Asset Manager and NRE or otherwise relieve NRE from its obligations
to make the payments, reimbursements or issuances required of it pursuant to the
terms of such Reimbursement Agreement.


5



--------------------------------------------------------------------------------




(e)    With respect to all costs and expenses reimbursable by NRE pursuant to
this Section 3 with respect to each calendar quarter, Asset Manager shall
prepare a statement documenting the relevant costs and expenses and shall
deliver such statement to NRE within thirty (30) days after the end of the
applicable quarter, or as soon as practical thereafter. NRE shall reimburse the
Asset Manager promptly (but in any event within ten (10) Business Days) after
Asset Manager’s delivery of such statement to NRE. With respect to any payment
of the Annual Adjustment Amount, Asset Manager shall prepare a statement
documenting the calculation of the Annual Adjustment Amount and shall deliver
such statement to NRE within thirty (30) days after the end of the applicable
calendar year, or as soon as practical thereafter. NRE shall reimburse the Asset
Manager promptly (but in any event within ten (10) Business Days) after Asset
Manager’s delivery to NRE of the statement relating to the Annual Adjustment
Amount.
(f)    NRE may, in its sole discretion, have the right to review any amounts
paid pursuant to this Section 3. Asset Manager shall cooperate with all
reasonable requests of NRE for information or documentation related to such
payment that is under review. In the event that a review by NRE reflects an
overpayment to Asset Manager, a corrective payment shall be made to NRE, within
ten (10) Business Days following the results of such review. In the event that a
review by NRE reflects an underpayment to Asset Manager, a corrective payment
shall be made to Asset Manager, within ten (10) Business Days following the
results of such review.
4.    Compensation of Asset Manager.
(a)    Beginning as of the Effective Date, NRE agrees to pay, and Asset Manager
agrees to accept, the following fees as compensation for the Services provided
by Asset Manager hereunder, whether directly, or through Affiliated Entities:
(i)    with respect to each calendar quarter beginning on or after the Effective
Date, the Base Management Fee for such quarter payable in cash; and
(ii)    with respect to each Measurement Period (“Incentive Fee”) the greater of
$0.00 and an amount equal to (a) 20% multiplied by (b) the Outperformance Amount
multiplied by (c) the Weighted Average Shares. An illustration of how the
Incentive Fee is calculated is included on Exhibit C attached hereto.
“Outperformance Amount” means, with respect to any Measurement Period, Total
Stockholder Return with respect to such Measurement Period, minus the Cumulative
Hurdle.
“Total Stockholder Return” means, with respect to any Measurement Period, an
amount equal to (i) the Final Share Price, plus (ii) all dividends with respect
to a share of Common Stock paid since the beginning of such Measurement Period
(whether paid in cash, as spun-off equity or a distribution in kind), minus
(iii) the High Water Price.


6



--------------------------------------------------------------------------------




“Cumulative Hurdle” means an amount equal to a 10% cumulative return (compounded
on an annual basis) on the High Water Price beginning on the last trading day
immediately prior to the beginning of the Measurement Period.
“Final Share Price” means with respect to any Measurement Period, the volume
weighted average trading price for a share of Common Stock on the Stock Exchange
over the ten (10) consecutive trading days ending on the last trading day of
such Measurement Period.
“High Water Price” means, with respect to any Measurement Period, the volume
weighted average trading price for a share of Common Stock on the Stock Exchange
over the ten (10) consecutive trading days ending on the last trading day
immediately prior to the beginning of such Measurement Period.
“Market Share Price” means, at any time, the volume weighted average trading
price for a share of Common Stock on the Stock Exchange over the ten (10)
consecutive trading days ending on the trading day immediately prior to the
calculation of such price.
“Measurement Period” means each period beginning on January 1 after the last
Measurement Period with respect to which an Incentive Fee shall have been
payable (or January 1, 2018 with respect to the first Measurement Period) and
ending on December 31 of the applicable calendar year; provided that if this
Agreement expires or is terminated other than on December 31, the last
Measurement Period shall end on the last complete trading day for the Common
Stock on the Stock Exchange prior to such termination or expiration, except,
that if this Agreement is terminated in connection with an NRE Change of
Control, the last Measurement Period shall end on the last complete trading day
for the Common Stock on the Stock Exchange prior to the consummation of such NRE
Change of Control.
“Stock Exchange” means the securities exchange on which the Common Stock is
principally traded.
“Weighted Average Shares” means the weighted average fully diluted number of
shares of Common Stock issued and outstanding during the Measurement Period,
calculated in accordance with NRE’s calculation of cash available for
distribution (“CAD”) per share for the applicable period, regardless of whether
NRE publicly reports CAD. In the event NRE replaces CAD with a different primary
non-GAAP metric per share, Weighted Average Shares shall thereafter be based on
the weighted average fully diluted number of shares of Common Stock issued and
outstanding calculated in accordance with NRE’s per share calculation of such
replacement metric for the applicable period, regardless of whether NRE publicly
reports such replacement metric. In the event NRE ceases to calculate CAD per
share or a replacement non-GAAP metric per share, Weighted Average Shares shall
thereafter be based on the weighted average fully diluted number of shares of
Common Stock issued and outstanding in accordance with NRE’s calculation of net
income per share in accordance with GAAP for the applicable period.


7



--------------------------------------------------------------------------------




(b)    If at any time there shall occur a share split, stock dividend,
subdivision, combination, consolidation, reverse stock split or recapitalization
with respect to the Common Stock, the calculation of the Incentive Fee shall be
adjusted to take into account such change. For the avoidance of doubt trading
prices of the Common Stock shall be the trading prices reported by Bloomberg
L.P.
(c)    The Base Management Fees shall be payable in arrears in cash, in
quarterly installments commencing with the quarter in which this Agreement is
executed. If applicable, the initial and final installments of the Base
Management Fee shall be pro-rated based on the number of days during the initial
and final quarter, respectively, that this Agreement is in effect. Asset Manager
shall calculate each quarterly installment of the Base Management Fee, and
deliver such calculation to NRE, as soon as practicable but not earlier than
five (5) Business Days prior and not later than twenty (20) days following the
last day of each calendar quarter. The foregoing calculation by Asset Manager
may be an estimated amount, provided that any differences between such estimated
amount and the actual amount due are trued-up no later than (i) with respect to
each calendar quarter, forty-five (45) days after the last day of such calendar
quarter or (ii) the date on which NRE’s quarterly or annual financial statements
are filed with the SEC, whichever is later. NRE shall pay Asset Manager each
installment of the Base Management Fee within three (3) Business Days after the
date of delivery of such computations to NRE.
(d)    As promptly as practicable after the end of each Measurement Period,
Asset Manager shall prepare a statement setting forth its calculation of any
Incentive Fee payable to the Asset Manager with respect to such Measurement
Period as a cash figure (the “Cash Equivalent Amount”) and shall deliver such
statement to NRE. Within ten (10) Business Days after receipt of Asset Manager’s
statement setting forth its calculation of the Cash Equivalent Amount, NRE
(acting at the direction of a majority of the Independent Directors), shall
elect, in its sole discretion (other than compliance with the conditions set
forth below in this Section 4(d)), whether to deliver the Cash Equivalent Amount
in (i) cash, (ii) shares of newly issued restricted Common Stock (“Restricted
Shares”) and/or, if the EPRA NAV Per Share at that time exceeds the Market Share
Price at that time, shares of Common Stock purchased by NRE on the open market
(“Open Market Shares”) or (iii) a combination of cash, Restricted Shares and/or
Open Market Shares. To the extent that NRE elects to deliver the Cash Equivalent
Amount in the form of cash and/or Restricted Shares, such cash and/or Restricted
Shares shall be paid or delivered by NRE to the Asset Manager promptly (but in
any event within fifteen (15) Business Days) after the later of the delivery to
NRE of Asset Manager’s statement setting forth its calculation of the Cash
Equivalent Amount, but in any event no sooner than NRE’s filing with the SEC of
NRE’s annual report or quarter report for the annual or quarterly period ending
as of the end of the applicable Measurement Period (the "Incentive Fee Payment
Due Date"). Any Restricted Shares or Open Market Shares paid in respect of all
or a portion of the Incentive Fee (a “Common Stock Payment”) shall be subject to
a lockup on resale that will be released in equal one-third installments on each
anniversary of the end of the Measurement Period applicable to such Common Stock
Payment. As a condition to each Common Stock Payment, the Asset Manager will
enter into a lockup letter with NRE in the form attached hereto as Exhibit B.
Notwithstanding


8



--------------------------------------------------------------------------------




the foregoing, NRE’s right to deliver the Cash Equivalent Amount through a
Common Stock Payment shall, unless otherwise agreed to by Asset Manager, be
conditioned upon (i) such shares delivered in such Common Stock Payment being
made in compliance with the rules of the Stock Exchange and being approved for
listing on the Stock Exchange, (ii) such Common Stock Payment otherwise being
made in compliance with applicable securities laws, and (iii) such Common Stock
Payment not causing Asset Manager or its Affiliates to be in violation of the
NRE ownership limit. If any of the above conditions would not be satisfied in
respect of any proposed Common Stock Payment, the Cash Equivalent Amount shall
be made exclusively in cash. The Asset Manager and NRE intend and agree to work
together in good faith so that Asset Manager may become a party to a customary
registration rights agreement with NRE covering the resale of any shares of
Common Stock delivered as part of any Common Stock Payment.
(e)    The Asset Manager shall be entitled to receive all dividends and other
distributions paid in respect of all shares underlying a Common Stock Payment
whether or not such shares are then subject to the restriction contained in the
lockup letter.
(f)    The value of any Restricted Shares or Open Market Shares delivered to
Asset Manager as a Common Stock Payment with respect to the Incentive Fee for
any Measurement Period will be determined as follows:
(i)    If the Market Share Price is equal to or greater than the EPRA NAV Per
Share, then the value of each share of Common Stock included in the Common Stock
Payment shall be such Market Share Price on the Incentive Fee Payment Due Date
of such share and an amount equal to the product of (x) the number of shares of
Common Stock included in the Common Stock Payment and (y) the Market Share
Price, shall be credited towards the Cash Equivalent Amount.
(ii)    If the EPRA NAV Per Share is greater than such Market Share Price on the
Incentive Fee Payment Due Date, then the value of each share of Common Stock
included in the Common Stock Payment shall be the EPRA NAV Per Share and an
amount equal to the product of (x) the number of shares of Common Stock included
in the Common Stock Payment and (y) the EPRA NAV Per Share, shall be credited
towards the Cash Equivalent Amount.
(g)    NRE may, in its sole discretion, have the right to review any amounts
paid pursuant to this Section 4. Asset Manager shall cooperate with all
reasonable requests of NRE for information or documentation related to such
payment that is under review. In the event that a review by NRE reflects an
overpayment to Asset Manager, a corrective payment shall be made to NRE, within
ten (10) Business Days following the results of such review. In the event that a
review by NRE reflects an underpayment to Asset Manager, a corrective payment
shall be made to Asset Manager, within ten (10) Business Days following the
results of such review.
(h)    If the Base Management Fee for any calendar quarter is calculated and
paid based on an EPRA NAV as of the end of any calendar quarter and the EPRA NAV
as of the


9



--------------------------------------------------------------------------------




end of such calendar quarter is subsequently reduced, due to material
non-compliance with any financial reporting requirements under the securities
laws or otherwise, the Base Management Fee for such calendar quarter shall be
promptly recalculated based on such reduced EPRA NAV and the Asset Manager,
shall, within three (3) Business Days of such recalculation, pay to NRE an
amount in cash equal to the amount by which the Base Management Fee previously
paid to the Asset Manager with respect to such calendar quarter exceeds the
recalculated Base Management Fee for such calendar quarter.
(i)    If NRE’s financial statements are restated due to material non-compliance
with any financial reporting requirements under the securities for all or a
portion of any Measurement Period in respect of which the Asset Manager received
or is entitled to receive an Incentive Fee, the Incentive Fee payable with
respect to such Measurement Period shall be adjusted in such manner as the a
majority of the Independent Directors shall determine in good faith to be fair
and equitable in light of such restatement and the Asset Manager, shall
promptly, and in no event later than ten (10) Business Days, pay to NRE an
amount equal to the value in excess of that which the Asset Manager would have
received based upon the Incentive Fee as recalculated. Such payment shall be
made by Asset Manager in cash, provided that if the such Incentive Fee was paid
to the Asset Manager through a Common Stock Payment, such amount shall be
delivered through the return of shares of Common Stock that were included in
such Common Stock Payment.
5.    Limited Power of Attorney
(a)    NRE does hereby constitute and appoint Asset Manager, in performing its
duties under this Agreement, and its successors and assigns, and the officers of
the foregoing, as NRE’s true and lawful attorney-in-fact, with full power of
substitution, in NRE’s name, place and stead, to (i) negotiate, make, execute,
sign, acknowledge, swear to, deliver, record and file any agreements, documents
or instruments which may be considered necessary or desirable by Asset Manager
to carry out fully the provisions of this Agreement and (ii) to perform all
other acts contemplated by this Agreement or necessary, advisable or convenient
to the day-to-day operations of NRE (subject at all times, however, to each and
all of the limitations and stipulations set forth herein).
(b)    Because this limited power of attorney shall be deemed to be coupled with
an interest, it shall be irrevocable and survive and not be affected by NRE’s
insolvency or dissolution. However, this limited power of attorney will become
revocable upon the expiration of such interest and, therefore, this limited
power of attorney will terminate upon termination of this Agreement in
accordance with Section 12 of this Agreement.
(c)    Nothing herein is meant or shall be claimed, by either party, to confer
upon Asset Manager custody, possession or control of or over any of NRE’s
assets.
6.    Regulatory Matters. Asset Manager agrees that at all times it will use
commercially reasonable efforts to be in compliance in all material respects
with all applicable federal, state, foreign, local and territorial laws
governing its operations and investments.


10



--------------------------------------------------------------------------------




7.    Additional Undertakings; Exclusivity.
(a)    Asset Manager and its Affiliated Entities may engage in any other
business or render similar or different services to others including, without
limitation, the direct or indirect sponsorship or management of other investment
based accounts or commingled pools of capital, however structured, having
investment objectives the same, similar or dissimilar to those of NRE or its
subsidiaries, and nothing in this Agreement shall limit or restrict the right of
any director, officer, employee, partner, manager or member of Asset Manager or
of its Affiliated Entities to engage in any other business or to devote his or
her time and attention in part to any other business, whether of a similar or
dissimilar nature, or to receive any fees or compensation in connection
therewith. Asset Manager assumes no responsibility under this Agreement other
than to provide or cause to be provided the Services called for hereunder. It is
understood that directors, officers, employees, partners, managers, members and
shareholders of NRE or any of its subsidiaries are or may become interested in
Asset Manager and its Affiliates, as directors, officers, employees, partners,
managers, members, stockholders, or otherwise, and that Asset Manager and
directors, officers, employees, partners, managers, members and stockholders of
Asset Manager and its Affiliates are or may become similarly interested in NRE
or any of its subsidiaries as directors, officers, employees, partners,
managers, members, shareholders or otherwise, and persons shall be permitted to
hold positions with both NRE, Asset Manager and/or Affiliates of either or both.
(b)    During the term of this Agreement, (i) Asset Manager and its Affiliated
Entities shall be the exclusive provider of Services to NRE and its
subsidiaries, other than services provided to NRE and/or its subsidiaries by (x)
any partner or joint venture approved by NRE, on the one hand, and Asset Manager
or its Affiliated Entities, on the other hand, in every case in the sole
discretion of Asset Manager and its Affiliated Entities, (y) any third parties
that are providing such services as of the date hereof and (z) any third party
or Affiliated Entity delegates of Asset Manager as Asset Manager may appoint
from time to time in accordance with the terms of this Agreement and (ii) NRE
and its subsidiaries shall not employ or contract with any other third party to
provide the same or substantially similar services as provided by Asset Manager
and its Affiliated Entities without the prior written consent of Asset Manager,
which may be withheld by Asset Manager in its sole discretion.
(c)    If NRE spins-off any assets or entities in the future, NRE agrees to
cause the resulting entity or entities to enter into a substantially similar
asset management agreement with Asset Manager or an Affiliated Entity providing
for both a Base Management Fee and an Incentive Fee, in each case as determined
in Asset Manager’s discretion taking into account the nature of the assets
involved, the primary services of Asset Manager expected to be utilized by the
new company and the expenses associated with managing the new company on a
standalone basis. The parties understand and agree that the aggregate Base
Management Fee in place immediately after any such spin-off will not be less
than the aggregate Base Management Fee in place at NRE immediately prior to such
spin-off. Furthermore, the Incentive Fee shall be adjusted for NRE and
established for the newly


11



--------------------------------------------------------------------------------




created entity at the discretion of Asset Manager in a manner reasonably
consistent with the Incentive Fee description provided herein, with
consideration of the factors described above.
(d)    To the extent NRE engages in crowd funding activities on its own behalf
or on behalf of others, it will negotiate in good faith with Asset Manager to
utilize the services of Asset Manager and its Affiliated Entities and to pay
Asset Manager competitive compensation for its services, as may be mutually
agreed to by the parties.
8.    Limitation of Liability of Asset Manager; Indemnification.
(a)    Asset Manager, its Affiliated Entities and their directors, officers,
employees, partners, managers, members, controlling persons, and any other
person affiliated with Asset Manager and/or its Affiliated Entities (each of
whom shall be deemed a third party beneficiary hereof) (collectively, the
“Manager Indemnified Parties”) shall not be liable to NRE, its directors,
officers, employees, partners, managers, members, controlling persons and any
other person or entity affiliated with NRE (collectively, “NRE Parties”) for any
action taken or omitted to be taken by the Manager Indemnified Parties in
connection with the performance of the Services and of any of Asset Manager’s
duties or obligations under this Agreement or otherwise as an asset manager of
NRE or any of its subsidiaries, with respect to the receipt of compensation for
Services, and NRE shall indemnify, defend and protect the Manager Indemnified
Parties and hold them harmless from and against all damages, liabilities, costs
and expenses (including reasonable attorneys’ fees and amounts reasonably paid
in settlement) incurred by the Manager Indemnified Parties in or by reason of
any pending, threatened or completed action, suit, investigation or other
proceeding (including an action or suit by or in the right of NRE, its
shareholders or its subsidiaries) arising out of, in connection with or
otherwise based upon the performance of any of Asset Manager’s duties or
obligations under this Agreement or otherwise as an asset manager of NRE or any
of its subsidiaries. Notwithstanding the preceding sentence, nothing contained
herein shall protect or be deemed to protect the Manager Indemnified Parties
against, or entitle or be deemed to entitle the Manager Indemnified Parties to
indemnification in respect of any liability to NRE, its shareholders or the NRE
Parties, to which the Manager Indemnified Parties would otherwise be subject by
reason of gross negligence, willful misfeasance or bad faith in the performance
of their duties.
(b)    NRE, its subsidiaries and their directors and officers, (each of whom
shall be deemed a third party beneficiary hereof) (collectively, the “NRE
Indemnified Parties”) shall not be liable to Asset Manager, its Affiliated
Entities and their directors, officers, employees, partners, managers, members,
controlling persons, and any other person affiliated with Asset Manager and/or
its Affiliated Entities (other than the NRE Indemnified Parties, collectively,
“Manager Parties”) for any action taken or omitted to be taken by the Manager
Parties in connection with the performance of the Services or any of Asset
Manager’s duties or obligations under this Agreement or otherwise as an asset
manager of NRE or any of its subsidiaries, which are found by a court of
competent jurisdiction to constitute gross negligence, willful misfeasance or
bad faith in the performance of such duties, and Asset Manager shall indemnify,
defend and protect NRE Indemnified Parties


12



--------------------------------------------------------------------------------




and hold them harmless from and against all damages, liabilities, costs and
expenses (including reasonable attorneys’ fees and amounts reasonably paid in
settlement) incurred by the NRE Indemnified Parties in or by reason of any
pending, threatened or completed action, suit, investigation or other proceeding
arising out of, in connection with or otherwise based upon any of the foregoing.
(c)    In the event that any of the NRE Indemnified Parties or the Manager
Indemnified Parties (together, the “Indemnified Parties” and each an
“Indemnified Party”) receives notice of commencement of any suit, action,
proceeding or investigation in connection with any matter arising out of or in
connection with such Indemnified Party’s duties hereunder (or under the
Affiliated Agreements, as the case may be), such Indemnified Party will promptly
notify the indemnifying party of the commencement thereof; provided, however,
that failure to give such notice shall not relieve an indemnifying party of its
obligations under this Section 8, except to the extent it shall have been
materially prejudiced by such failure and then only to the extent of such
prejudice. In case any such action is brought against any Indemnified Party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to, to the extent it may wish, jointly with any of the
Persons similarly notified, to participate in the defense thereof, with separate
counsel. Such participation shall not relieve the indemnifying party of the
obligation to reimburse the Indemnified Party for reasonable legal and other
costs and expenses incurred by such Indemnified Party in defending itself. The
indemnifying party shall not be liable to any such Indemnified Party on account
of any settlement of any claim or action effected without the consent of the
indemnifying party. The indemnifying party may not unreasonably withhold or deny
its consent to any settlement of any claim, suit, action, proceeding or
investigation which may be covered hereunder.
(d)    In the event that any Indemnified Party becomes involved in any capacity
in any suit, action, proceeding or investigation in connection with any matter
arising out of or in connection with its duties hereunder (or under the
Affiliated Agreements, as the case may be), the indemnifying party will
periodically reimburse such Indemnified Party for its reasonable legal and other
costs and expenses (including the cost and expense of any investigation and
preparation) incurred in connection therewith, no later than 30 days after
receiving evidence of such costs and expenses; provided, however, that prior to
any such advancement of costs and expenses (i) such Indemnified Party shall
provide the indemnifying party with an undertaking to promptly repay the
indemnifying party the amount of any such costs and expenses paid to it if it
shall ultimately be determined that such Indemnified Party is not entitled to be
indemnified by the indemnifying party as herein provided in connection with such
suit, action, proceeding or investigation, and (ii) the Indemnified Party shall
provide the indemnifying party with a written affirmation that such Indemnified
Party in good faith believes that it has met the standard of conduct necessary
for indemnification hereunder.
9.    Duties With Respect to Investment Opportunities.


13



--------------------------------------------------------------------------------




(a)    NRE shall be obligated, as part of the consideration for the Services
being provided by Asset Manager and its Affiliated Entities, to make available
to Asset Manager (for allocation among the Colony NorthStar Managers and
Affiliated Entities) all investment opportunities for the acquisition or
origination of Real Estate Assets (“Investment Opportunities”) that are
presented to, or sourced by, employees of NRE or its subsidiaries, if any, or of
which any employee of NRE or its subsidiaries becomes aware.
(b)    Asset Manager shall form an allocation committee (the “Allocation
Committee”) that shall review the Investment Opportunities and use its
commercially reasonable efforts to fairly allocate such Investment Opportunities
among Affiliated Entities and among the Colony NorthStar Managers, including
Asset Manager, for the benefit of Managed Entities, including NRE. The
Allocation Committee will allocate Investment Opportunities in accordance with
an allocation policy, a copy of which has been provided to NRE, established by
Asset Manager and adopted by each of the Colony NorthStar Managers. Changes to
the allocation policy that could adversely impact the allocation of Investment
Opportunities to NRE in any material respect may be proposed by Asset Manager
and is subject to the prior approval of the Board of Directors.
(c)    It is further acknowledged by NRE that the decision of how any potential
Investment Opportunities should be allocated may in many cases be a matter of
highly subjective judgment which will be made by the Allocation Committee in its
sole discretion. Asset Manager may from time to time increase or decrease the
number of members of the Allocation Committee, or replace members of the
Allocation Committee, in its sole discretion. It is further acknowledged by NRE
that certain types of Investment Opportunities may not enter the allocation
process because of special or unique circumstances related to the Real Estate
Asset or the seller of the Real Estate Asset, among other things, that in the
judgment of the Allocation Committee do not fall within the investment
objectives or mandate of any particular Managed Entity, including NRE or another
Affiliated Entity. In these cases, the investment may be made by another Managed
Entity or by Asset Manager or one of its Affiliated Entities without NRE having
an opportunity to make such investment.
10.    No Joint Venture. Nothing in this Agreement shall be construed to make
NRE and Asset Manager or any of its Affiliated Entities partners or joint
venturers or impose any liability as such on any of them.
11.    Term.
(a)    Subject to this Section 11 and to Section 12, this Agreement shall be in
effect from the Effective Date until the fifth (5th) anniversary of the
Effective Date (the “Initial Term”) and shall be automatically renewed for
successive three-year renewal terms thereafter (each, a “Renewal Term”) unless
(i) the Board of Directors (acting by a vote of a majority of the Independent
Directors) or the Asset Manager elect not to renew this Agreement in accordance
with Section 11(b), or (ii) this Agreement is terminated earlier pursuant to the
terms of this Agreement.


14



--------------------------------------------------------------------------------




(b)    No later than six (6) months prior to the expiration of the Initial Term
or the then current Renewal Term, (i) the Board of Directors (acting by a vote
of a majority of the Independent Directors) may deliver a written notice to the
Asset Manager or (ii) the Asset Manager may deliver written notice to NRE, of
its intention to decline to renew this Agreement, whereupon this Agreement shall
not be renewed in accordance with Section 11(a) and this Agreement shall
thereupon terminate effective upon the end of the Initial Term or such Renewal
Term, as the case may be. In the event that, in accordance with the preceding
sentence, the Board of Directors declines to renew this Agreement at the end of
the Initial Term or a Renewal Term, NRE shall pay the Asset Manager on the
expiration date of this Agreement an amount, in cash (the “Termination Fee”),
equal to three (3) times the LTM Base Management Fee.
(c)    In addition, NRE may at any time upon or following an NRE Change of
Control occurring after the Initial Term immediately terminate this Agreement by
providing thirty (30) Business Days’ prior written notice to the Asset Manager.
In the event that, in accordance with the preceding sentence, NRE elects to
terminate this Agreement upon or following an NRE Change of Control, NRE shall
pay the Asset Manager the Termination Fee on the termination date of this
Agreement.
(d)    In the event of a termination or non-renewal of this Agreement, the Asset
Manager shall reasonably cooperate, at NRE’s expense, with NRE in executing an
orderly transition of the management of NRE and its subsidiaries to a new
manager.
12.    Termination for Cause.
(a)    NRE may terminate this Agreement, effective upon 60 days’ prior written
notice of termination from the Board of Directors to Asset Manager if (i) Asset
Manager engages in any act of fraud, misappropriation of funds, or embezzlement
against NRE or any of its subsidiaries; (ii) Asset Manager breaches, in bad
faith, any provision of this Agreement or there is an event of gross negligence
on the part of Asset Manager in the performance of its duties under this
Agreement and, in each case, if it has a Material Adverse Effect on NRE and,
with respect to a breach in bad faith or gross negligence, if the effects of
such breach in bad faith or gross negligence can be reversed, such effects are
not reversed within a period of 60 days of Asset Manager’s receipt of the
written notice (or 90 days if Asset Manager takes steps to reverse such effects
within 30 days of written notice); (iii) there is a commencement of any
proceeding relating to Asset Manager’s bankruptcy or insolvency, including an
order for relief in an involuntary bankruptcy case or Asset Manager authorizing
or filing a voluntary bankruptcy petition that is not dismissed in 60 days; (iv)
there is a dissolution of Asset Manager; or (v) unless the Board of Directors
determines that qualification for taxation as a REIT under the U.S. federal
income tax laws is no longer desirable, there is a determination by a court of
competent jurisdiction, in a non-appealable binding order, or the Internal
Revenue Service, in a closing agreement made under section 7121 of the Code,
that a provision of this Agreement caused or will cause NRE to fail to satisfy a
requirement for qualification as a REIT and, within 60 days of such
determination, Asset Manager has not agreed to amend or modify this Agreement in
a manner that would


15



--------------------------------------------------------------------------------




allow NRE to qualify as a REIT. Notwithstanding the foregoing, if Asset Manager
assigns the Agreement to an Affiliate or a permitted assignee, the events in
(iii) and (iv) with respect to such assignee shall not constitute grounds for
termination by NRE.
(b)    Asset Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to NRE in the event that NRE shall default in the
performance or observance of any material term, condition or covenant contained
in this Agreement and such default shall continue for a period of 60 days (or 90
days if NRE takes steps to cure such breach within 30 days of the written
notice) after written notice thereof is received by NRE specifying such default
and requesting that the same be remedied in such 60-day period. In the event
that this Agreement is terminated pursuant to this Section 12(b), Asset Manager
shall be entitled to any and all damages and legal remedies arising from or in
connection with such default including, but not limited to, direct, indirect,
special, consequential, speculative and punitive damages, as well as lost future
profits and business in the future.
13.    Action Upon Termination. From and after the effective date of termination
of this Agreement, pursuant to Section 11 or Section 12 of this Agreement, Asset
Manager shall not be entitled to compensation for further services under this
Agreement, but shall be paid all compensation accruing to the date of
termination. Upon such termination, Asset Manager shall deliver to the Board of
Directors all property and documents of NRE and its subsidiaries then in the
custody of Asset Manager and Asset Manager shall cooperate with NRE, at NRE’s
cost and expense, to provide an orderly transition of its advisory and asset
management functions.
14.    Bank Accounts. Asset Manager may establish and maintain one or more bank
accounts in the name of NRE or its subsidiaries and may collect and deposit into
any such account or accounts, and disburse from any such account or accounts,
any money on behalf of NRE or its subsidiaries, under such terms and conditions
as the Board of Directors may approve, provided that no funds shall be
commingled with the funds of Asset Manager. Asset Manager shall from time to
time render appropriate accountings of such collections and payments to the
Board of Directors and the independent auditors of NRE. Any such bank shall be a
“qualified custodian” as defined in Rule 206(4)-2 under the Advisers Act.
15.    Other Services. If (i) NRE requests that Asset Manager or any officer or
employee thereof render services for NRE other than as set forth in this
Agreement; or (ii) there are changes to the regulatory environment in which
Asset Manager or NRE operates that would increase significantly the level of
services performed such that the costs and expenses borne by Asset Manager for
which Asset Manager is not entitled to separate reimbursement for personnel and
related employment direct costs and expenses and overhead under Section 3 of
this Agreement would increase significantly, such services shall be separately
compensated at such rates and in such amounts as are reasonably agreed by Asset
Manager and NRE.
16.    Assignment.
(a)    The Agreement may not be assigned (within the meaning of the Investment
Advisers Act of 1940, as amended (the “Advisers Act”)) without the consent of
the parties hereto.


16



--------------------------------------------------------------------------------




(b)    Notwithstanding the foregoing, to the extent either party proposes, or
any action is taken by either party that could be deemed an assignment of this
Agreement as defined under the Advisers Act (an “Advisers Act Assignment”), both
parties agree to consider such assignment in good faith and to not unreasonably
withhold, condition or delay such consent. The parties would anticipate that
consent would be granted in the event of a proposed Advisers Act Assignment to a
party with expertise in commercial real estate and, together with its
Affiliates, over $10 billion of assets under management. Both parties
acknowledge that time is of the essence with respect to the consideration of any
Advisers Act Assignment and each party shall: (a) respond to the party seeking
consent of such assignment within 10 days of notification of an Advisers Act
Assignment (the “Notification Period”) by the party seeking consent thereto; and
(b) provide such consent or set forth the reasons why such consent shall not be
given. To the extent the party whose consent is sought with respect to any
Advisers Act Assignment fails to respond to the party seeking consent for said
Advisers Act Assignment within the Notification Period, the consent of the party
failing to respond shall be deemed to have been granted. The parties understand
and agree that the terms of this Section 16(b) are material terms hereof and the
Asset Manager would not have entered into this Agreement but for the benefit of
such provisions.
(c)    Asset Manager may, at no additional cost or expense to NRE, obtain
information and assistance for the account of NRE, without NRE’s consent. Such
assistance may include the hiring of one or more entities, including Affiliated
Entities, to provide sub-advisory services. A sub-adviser shall have all of the
rights and powers of Asset Manager set forth in this Agreement, and Asset
Manager shall be as fully responsible to NRE’s accounts for the acts and
omissions of the sub-adviser as it is for its own acts and omissions.
(d)    Notwithstanding the foregoing or anything else contained herein to the
contrary, to the maximum extent permitted by applicable law, rules and
regulations, in connection with any merger, sale of all or substantially all of
the assets, change of control, reorganization, consolidation or any similar
transaction of either party hereto, directly or indirectly, the surviving entity
will succeed to the terms of this Agreement.
17.    Representations and Warranties.
(a)    NRE hereby makes the following representations and warranties to Asset
Manager, all of which shall survive the execution and delivery of this
Agreement:
(i)    NRE is a corporation duly organized, validly existing and in good
standing under the laws of the State of Maryland. NRE has all power and
authority required to execute and deliver this Agreement and to perform all its
duties and obligations hereunder;
(ii)    The execution, delivery, and performance of this Agreement by NRE have
been duly authorized by all necessary action on the part of NRE;
(iii)    This Agreement constitutes a legal, valid, and binding agreement of NRE
enforceable against NRE in accordance with its terms, except as limited by


17



--------------------------------------------------------------------------------




bankruptcy, insolvency, receivership and similar laws from time to time in
effect and general principles of equity, including, without limitation, those
relating to the availability of specific performance; and
(iv)    NRE is entering into this Agreement with the approval of the SRC and the
Board of Directors, and with full knowledge and understanding of the
consequences of its execution and believes that it is receiving full and
valuable consideration hereunder and that it is in its best interests to enter
into this Agreement.
(b)    Asset Manager hereby makes the following representations and warranties
to NRE, all of which shall survive the execution and delivery of this Agreement:
(i)    Asset Manager is a limited company duly organized, validly existing and
in good standing under the laws of Jersey. Asset Manager has all power and
authority required to execute and deliver this Agreement and to perform all its
duties and obligations hereunder, subject only to its qualifying to do business
and obtaining all requisite permits and licenses required as a result of or
relating to the nature or location of any of the assets or properties of NRE
(which it shall do promptly after being required to do so);
(ii)    The execution, delivery, and performance of this Agreement by Asset
Manager have been duly authorized by all necessary action on the part of Asset
Manager; and
(iii)    This Agreement constitutes a legal, valid, and binding agreement of
Asset Manager enforceable against Asset Manager in accordance with its terms,
except as limited by bankruptcy, insolvency, receivership and similar laws from
time to time in effect and general principles of equity, including, without
limitation, those relating to the availability of specific performance.
(c)    Each party will promptly inform the other party if any of the
representations herein ceases to be true.
18.    Additional Covenants of Asset Manager.


(a)    Asset Manager agrees to provide the Services hereunder in such a manner
as to seek to avoid causing NRE to fail to qualify for taxation as a REIT under
the U.S. federal income tax laws, unless the Board of Directors determines that
such qualification is no longer desirable. In the event that the provision of
Services hereunder would cause NRE to fail to qualify for taxation as a REIT,
such Services shall be modified to the extent reasonably practical and only to
the minimum extent necessary to preserve provision of the Services and
qualification as a REIT, in all cases, unless the Board of Directors determine
that such qualification is no longer necessary.


18



--------------------------------------------------------------------------------




(b)    Asset Manager agrees to provide the services hereunder in such a manner
as to seek to avoid causing NRE to be required to register as an investment
company under the Investment Company Act of 1940, as amended.
(c)    Asset Manager agrees and acknowledges that it is providing the Services
hereunder subject to the direction, supervision, oversight and control of the
Board of Directors.
(d)    Asset Manager agrees and acknowledges neither it nor its Affiliated
Entities shall, except as approved by the Board of Directors, make open market
purchases of NRE shares other than in compliance with the provisions of Rule
10b-18 of the Exchange Act during the last ten (10) consecutive trading days of
any Measurement Period.
19.    Additional Covenants of NRE.
(a)    NRE hereby agrees that, in consideration of the Services to be provided
hereunder, for so long as this Agreement is in effect, Asset Manager or one of
its Affiliates (including Colony NorthStar) shall have the right to (a)
nominate, in connection with each annual meeting commencing with NRE's 2018
Stockholder's meeting, one (1) individual to be included in the slate of
nominees nominated by the Board of Directors for election at the Stockholder's
meeting (such individual to be subject to the approval, not to be unreasonably
withheld, of the nominating committee of the Board of Directors) (the
“Designated Director”) and (b) nominate a successor to such Designated Director
(such individual to be subject to the approval, not to be unreasonably withheld,
of the nominating committee of the Board of Directors) in the event that the
current Designated Director resigns. The Asset Manager shall be entitled to, at
any time, forefeit its rights under this Section 19(a).
(b)    NRE hereby further agrees that it will not directly or indirectly enter
into a merger, sale of all or substantially all of its assets, change of
control, reorganization, consolidation or any similar transaction, unless the
party assuming control or otherwise entering into the transaction with NRE or
its Affiliates agrees in writing, in a form reasonably satisfactory to the Asset
Manager, to succeed to this Agreement and otherwise assume the obligations and
liabilities under this Agreement.
(c)    NRE shall take all actions necessary to present to its stockholders at
the 2018 annual stockholders meeting a proposal approving the making of future
Common Stock Payments to the Asset Manager in respect of the Incentive Fee
pursuant to Section 4(e) of this Agreement. Subject to its fiduciary duties
under applicable law, the Board of Directors, including the Independent
Directors, shall recommend that the stockholders of NRE vote to approve such
proposal.
(d)    Asset Manager shall use reasonable efforts to address the recommendations
of Institutional Shareholder Services (as are in place as of the date of this
Agreement or any recommendations adopted in the future that are substantially
similar to the recommendations in place as of the date of this Agreement)
relating to disclosure of executive compensation


19



--------------------------------------------------------------------------------




matters with the objective of obtaining a favorable say-on-pay recommendation
from Institutional Shareholder Services.
20.    Confidentiality. Each party, on behalf of itself and its Affiliates,
shall keep confidential any and all information obtained by it in connection
with this Agreement and provision of the Services and shall not disclose any
such information (or use the same except in furtherance of its duties and
obligations under this Agreement) to unaffiliated third parties, except: (i)
with the prior written consent of the board of directors of the applicable
party; (ii) to legal counsel, accountants and other professional advisors; (iii)
to appraisers, financing sources and others in the ordinary course of business;
(iv) to third parties who agree to keep such information confidential by
contract or by professional or ethical duty and who need to know such
information to perform services or to evaluate a prospective transaction; (v) to
governmental officials having jurisdiction over the applicable party; (vi) in
connection with any governmental or regulatory filings of the applicable party,
or disclosure or presentations to such party’s investors; (vii) as required by
law or legal process to which a party or any person to whom disclosure is
permitted hereunder is subject; or (viii) to the extent such information is
otherwise publicly available through the actions of a person other than the
party not resulting from the party’s violation of this Section 20. The
provisions of this Section 20 shall survive the expiration or earlier
termination of this Agreement for a period of one year.
21.    Use of Name. NRE agrees that Asset Manager and its Affiliated Entities
may identify NRE by name in its or their current client list. Such list may be
disclosed to third parties.
22.    Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the addresses set forth
herein (or such other address as a party may identify to the other party from
time to time). All notices shall be effective upon receipt.
If to NRE:
NorthStar Realty Europe Corp.

399 Park Avenue, 18th Floor
New York, New York 10022
Attention: General Counsel


If to Asset Manager:
Colony NorthStar, Inc.

712 Fifth Avenue, 35th Floor
New York, New York 10019
Attention: Chief Legal Officer


23.    Amendments. This Agreement may be amended or modified only by mutual
consent of the parties in writing.
24.    Entire Agreement; Governing Law. This Agreement contains the entire
agreement of the parties and supersedes all prior agreements, understandings and
arrangements with respect to the subject matter hereof. This Agreement shall be
construed in accordance with the laws of the State of New York.
25.    Severability. Each provision of this Agreement shall be considered
separate from the others and, if for any reason, any provision or its
application is determined by a court of competent


20



--------------------------------------------------------------------------------




jurisdiction to be invalid, illegal or unenforceable, then such invalid, illegal
or unenforceable provision shall not impair the operation of or affect any other
provisions of this Agreement, and either (a) such invalid, illegal or
unenforceable provision shall be construed and enforced to the maximum extent
legally permissible or (b) the parties shall substitute for the invalid, illegal
or unenforceable provision a valid, legal and enforceable provision with a
substantially similar effect and intent.
26.    Force Majeure. No party to this Agreement will be responsible for
nonperformance resulting from acts beyond the reasonable control of such party;
provided that such party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under this Agreement
with reasonable dispatch as soon as such causes are removed.
27.    Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
28.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
29.    Headings. The section headings contained in this Agreement are inserted
for convenience only, and shall not affect in any way, the meaning or
interpretation of this Agreement.
30.    Binding Effect; Benefit. This Agreement and all terms, provisions and
conditions hereof shall be binding upon the parties hereto, and shall inure to
the benefit of the parties hereto and to their respective successors and
assigns.
31.    Expenses. Each of the Asset Manager and NRE agree to pay their own fees
and expenses associated in connection with the negotiation, amendment,
restatement and execution of this Agreement; provided that NRE hereby agrees to
reimburse Asset Manager for up to $2.5 million of fees and expenses payable by
Colony NorthStar to its external financial advisors in connection with the
negotiation, amendment, restatement and execution of this Agreement.
32.    Miscellaneous. It is understood that certain provisions of this Agreement
may serve to limit the potential liability of Asset Manager. NRE has had the
opportunity to consult with Asset Manager as well as, if desired, its
professional advisors and legal counsel as to the effect of these provisions. It
is further understood that certain applicable laws including, but not limited
to, the Advisers Act may impose liability or allow for legal remedies even where
Asset Manager has acted in good faith and that the rights under those laws may
be non-waivable. Nothing in this Agreement


21



--------------------------------------------------------------------------------




shall, in any way, constitute a waiver or limitation of any rights which may not
be limited or waived in accordance with applicable law.
33.    Arbitration. Notwithstanding anything herein to the contrary, including
the parties’ submission to jurisdiction of the courts of the State of New York
pursuant to Section 33, any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in the New York offices of the American Arbitration Association (“AAA”) before
three (3) qualified arbitrators, one (1) selected by each party and one (1)
selected by both parties. The arbitration shall be administered by AAA under its
Commercial Arbitration Rules and Mediation Procedures (the “Rules”) in
accordance with the expedited procedures in those Rules. Judgment on the
arbitration award may be entered in any state or federal court sitting in New
York, New York or in any other applicable court. This Section 32 shall not
preclude the parties from seeking provisional remedies in aid of arbitration
from a court of appropriate jurisdiction. In the event that this Agreement is
terminated pursuant to this Section 32, Asset Manager shall be entitled to any
and all damages and legal remedies arising from or in connection with such
default including, but not limited to, direct, indirect, special, consequential,
speculative and punitive damages, as well as lost profits and business in the
future.
(a)    Any arbitration arising out of or related to this Agreement shall be
conducted in accordance with the expedited procedures set forth in the Rules as
those Rules exist at the Effective Date.
(b)    The parties agree that they will give conclusive effect to the
arbitrators’ determination and award and that judgment thereon may be entered in
any court having jurisdiction.
(c)    The arbitrators may issue awards for all damages and legal remedies
arising from or in connection with such default including, but not limited to,
direct, indirect, special, consequential, speculative and punitive damages, as
well as lost profits and business in the future.
(d)    Any party may, without inconsistency with this arbitration provision,
apply to any state or federal court sitting in New York, New York and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved.
(e)    The arbitration will be conducted in the English language. The
arbitrators shall decide the dispute in accordance with the law of New York. The
arbitration provisions contained herein are self-executing and will remain in
full force and effect after expiration or termination of this Agreement.
(f)    The costs and expenses of the arbitration shall be funded fifty percent
(50%) by the claimant and the remaining fifty percent (50%) shall be split
equally among the respondent(s). All parties shall bear their own attorneys’
fees during the arbitration. The prevailing party on substantially all of its
claims shall be repaid all of such costs and expenses


22



--------------------------------------------------------------------------------




by the non-prevailing party within ten (10) days after receiving notice of the
arbitrator’s decision.
34.    Submission to Jurisdiction; Consent to Service of Process. Subject to
Section 32 hereof, the parties hereto hereby irrevocably submit to the exclusive
jurisdiction of and consent to service of process and venue in the state and
federal courts in the County of New York, State of New York in any dispute,
claim, controversy, action, suit or proceeding between the parties arising out
of this Agreement which are permitted to be filed or determined in such court.
Subject to Section 32 hereof, the parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. The
parties agree that process may be served in any action, suit or proceeding by
mailing copies thereof by registered or certified mail (or its equivalent)
postage prepaid, to the party’s address set forth in Section 22 of this
Agreement or to such other address to which the party shall have given written
notice to the other party. The parties agree that such service shall be deemed
in every respect effective service of process upon such party in any such
action, suit or proceeding and shall, to the fullest extent permitted by law, be
taken and held to be valid personal service upon and personal delivery to such
party. Nothing in this Section 33 shall affect the right of the parties to serve
process in any manner permitted by law.
35.    Restricted Shares; Open Market Shares.    The following shall apply with
respect to any Restricted Shares or Open Market Shares paid in respect of all or
a portion of the Incentive Fee:
(a)    No Public Sale or Distribution. Asset Manager, to the extent it is paid
any Restricted Shares or Open Market Shares, will acquire all such Restricted
Shares or Open Market Shares issued to it for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered under the Securities Act or under
an exemption from such registration and in compliance with applicable federal
and state securities laws, and the Asset Manager does not have a present
arrangement to effect any distribution of any Restricted Shares or Open Market
Shares to or through any person or entity.
(b)    Asset Manager Status. At the time the Asset Manager is paid the
Restricted Shares or Open Market Shares it will be, and at the date hereof it
is, either (A) a “qualified institutional buyer” as defined in Rule 144A(a)
under the Securities Act or (B) an “accredited investor” as such term is defined
in Rule 501 promulgated under Regulation D of the Securities Act.
(c)    General Solicitation. The Asset Manager is not acquiring any Restricted
Shares or Open Market Shares as a result of any advertisement, article, notice
or other communication regarding the Restricted Shares or Open Market Shares
published in any newspaper, magazine or similar media, broadcast over television
or radio, disseminated over the Internet or presented at any seminar or any
other general solicitation or general advertisement.


23



--------------------------------------------------------------------------------




(d)    Access to Information. The Asset Manager acknowledges that it has
reviewed the Disclosure Materials, and all other materials the Asset Manager
deemed necessary for the purpose of making the decision by which part of the
Incentive Fee may be paid to it in the form of Restricted Shares or Open Market
Shares and has been afforded: (a) the opportunity to ask such questions as it
has deemed necessary of, and to receive answers from, representatives of NRE
concerning NRE’s business, management and financial affairs and terms and
conditions of the Restricted Shares and Open Market Shares and the merits and
risks of accepting the Restricted Shares and Open Market Shares as payment for a
portion of the Incentive Fee; (b) access to information (including material
non-public information) about NRE and its subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (c) the
opportunity to obtain such additional information that NRE possesses or can
acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The Asset Manager
has evaluated the risks associated with being paid the Restricted Shares or Open
Market Shares, understands there are substantial risks of loss incidental to the
investment and has determined that it is a suitable investment for it.
(e)    No Government Review. The Asset Manager understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Restricted Shares
or Open Market Shares the fairness or suitability of the investment in the
Restricted Shares or Open Market Shares nor have such authorities passed upon or
endorsed the merits of the Restricted Shares or Open Market Shares to be paid to
the Asset Manager (if any) in payment of some or all of the Incentive Fee.
(f)    Restricted Securities. The Asset Manager understands that the Restricted
Shares and Open Market Shares, characterized as “restricted securities” under
the U.S. federal securities laws inasmuch as they are being acquired from NRE in
a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
Securities Act only in certain limited circumstances.
(g)    No Legal, Tax or Investment Advice. The Asset Manager understands that
nothing in this Agreement or any other materials presented by or on behalf of
NRE to the Asset Manager in connection with the purchase of the Restricted
Shares or Open Market Shares constitutes legal, tax or investment advice. The
Asset Manager has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
being paid the Restricted Shares or Open Market Shares.
(h)    Restrictive Legends. Any certificate or other document issued in respect
of any Restricted Shares or Open Market Shares paid to the Asset Manager shall
be endorsed with the legend set forth below, as appropriate:
(i)          “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS


24



--------------------------------------------------------------------------------




AMENDED (THE “SECURITIES ACT”), OR REGISTERED OR QUALIFIED UNDER THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED (1) ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER THE SECURITIES
ACT, (2) ABSENT AN OPINION OF COUNSEL, WHICH OPINION IS REASONABLY SATISFACTORY
IN FORM AND SUBSTANCE TO THE COMPANY AND ITS COUNSEL, TO THE EFFECT THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF
ANY STATE OR THAT SUCH TRANSACTION COMPLIES WITH THE RULES PROMULGATED BY THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OR THE SECURITIES
LAWS OF ANY STATE, OR (3) EXCEPT IN A TRANSACTION IN COMPLIANCE WITH RULE 144
UNDER THE SECURITIES ACT;” and
 
(ii)         Any legend required by any applicable state securities law.
 
NRE shall maintain a copy of this Agreement and any amendments thereto on file
in its principal offices, and will make such copy available during normal
business hours for inspection to any party hereto or will provide such copy to
each party or any transferee upon its or their request.




[The remainder of this page intentionally left blank]




25



--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first written above by their duly authorized representatives.


 
NORTHSTAR REALTY EUROPE CORP.






By: /s/ Trevor K Ross
            Name: Trevor K. Ross
            Title: General Counsel and Secretary
 




CNI NRE ADVISORS, LLC 










By:  /s/ Richard B. Saltzman
            Name: Richard B. Saltzman
            Title: Chief Executive Officer





































    





